DETAILED ACTION
Applicant's 16 April 2021 amendment is acknowledged.  Claims 1-107 have been cancelled.  Claims 108, 126, and 127 have been amended.  Claims 108-128 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The substitute Sequence Listing filed 26 May 2021 has been entered.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert T. Ramos on 04 June 2021.

The application has been amended as follows: 
In claim 108, subparts (f) and (g), the parentheticals have been removed and the preposition “in” inserted so that: 
every occurrence of “(CH1)” has been revised to “in the CH1”; and 
every occurrence of “(CL)” has been revised to “in the CL” --.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments obviated the objections and rejections of record.  Regarding the provisional double patenting rejection over 16347554, the copending, now allowed, claims do not recite the currently claimed partner-directing alterations in the CH1 and CL domains and so the provisional rejection is not applicable.  The Examiner’s amendment corrects informalities in the claim language.  
Claims 108-128 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica H Roark, telephone number 571-270-1960.  The examiner works a flexible schedule, but she can normally be reached Monday to Friday between 8 am and 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU, can be reached at 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/JESSICA H ROARK/Primary Examiner, Art Unit 1643